Appeal from a decision of the Workers’ Compensation Board, filed July 8, 1992, which ruled that claimant did not sustain a causally related disability and denied her claim for benefits.
The causal relationship between employment and a disease or its effect upon a preexisting condition are factual questions *936for the Workers’ Compensation Board (see, Matter of Dando v Binghamton Bd. of Educ., 111 AD2d 1060; Matter of Lemery v Flintkote Co., 105 AD2d 538). We find that there is support in the record for the Board’s findings that the necessary causal relationship between the initial outbreak of claimant’s skin condition and claimant’s employment was not established and that any subsequent aggravation of the condition was not compensable as an occupational disease in this case.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.